10-1328-cv
MIG, Inc. v. Paul, Weiss, Rifkind, Wharton & Garrison LLP

                                    UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure
32.1 and this court’s Local Rule 32.1.1. When citing a summary order in a document filed with
this court, a party must cite either the Federal Appendix or an electronic database (with the
notation “summary order”). A party citing a summary order must serve a copy of it on any party
not represented by counsel.

At a stated term of the United States Court of Appeals for the Second Circuit, held at the Daniel
Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York, on the
18th day of February, two thousand eleven.

PRESENT:

          JOSÉ A. CABRANES,
          DENNY CHIN,
                       Circuit Judges,
          JOHN F. KEENAN,
                       District Judge.*


 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
MIG, INC., F/K/A METROMEDIA INTERNATIONAL GROUP,
INC.,

                               Plaintiff-Appellant,

          v.                                                                                No. 10-1328-cv

PAUL, WEISS, RIFKIND, WHARTON & GARRISON, L.L.P.,

                               Defendant-Appellee.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x



          The Honorable John F. Keenan, of the United States District Court for the Southern
          *

District of New York, sitting by designation.

                                                               1
FOR PLAINTIFF-APPELLANT:                                   MARK WARREN MOODY (Aaron Richard
                                                           Golub and Nehemiah S. Glanc, of counsel),
                                                           New York, NY.

FOR DEFENDANT-APPELLEE:                                    BRUCE D. ANGIOLILLO (Paul C. Gluckow, on
                                                           the brief), Simpson Thacher & Bartlett LLP,
                                                           New York, NY.


       Appeal from a judgment of the United States District Court for the Southern District of New
York (Richard J. Sullivan, Judge).

     UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of the District Court is AFFIRMED.

         Plaintiff-Appellant MIG, Inc. (“plaintiff”) appeals from a March 29, 2010 order dismissing under
Federal Rule of Civil Procedure 12(b)(6) its legal malpractice suit against defendant-appellee Paul, Weiss,
Rifkind, Wharton & Garrison, L.L.P. (“defendant”) with regard to the law firm’s representation of
plaintiff in connection with the issuance of plaintiff’s preferred stock in 1997. Plaintiff claims, among
other things, that it alleged facts sufficient to toll New York’s statute of limitations pursuant to the
“continuous representation doctrine.” We assume the parties’ familiarity with the facts and procedural
history of this action.

         We review de novo a district court’s dismissal of an action for failure to state a claim, see Fed. R.
Civ. P. 12(b)(6), assuming all well-pleaded, nonconclusory factual allegations in the complaint to be true.
See generally Ashcroft v. Iqbal, 556 U.S.___, 129 S. Ct. 1937, 1949 (2009); Selevan v. N.Y. Thruway Auth., 584
F.3d 82, 88 (2d Cir. 2009).

        For substantially the reasons stated by the District Court in its well-reasoned Opinion and Order
of March 29, 2010, MIG, Inc. v. Paul, Weiss, Rifkind, Wharton & Garrison, L.L.P., No. 09 Civ. 5593 (RJS),
701 F. Supp. 2d 518 (S.D.N.Y. Mar. 29, 2010), we affirm the judgment disposing of all claims.

                                             CONCLUSION
        The judgment of the District Court as to all claims is AFFIRMED.


                                                  FOR THE COURT
                                                  Catherine O’Hagan Wolfe, Clerk of Court




                                                  2